Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed May 24, 2022 have been fully considered, but they are deemed to moot based on the new reference of ERNST et al (GB 2474102-A) and SEVASTIYANOV et al (2014/0285488).  Specifically, Ernst teaches the claimed “child bounding volume is offset relative to the bounding volume and the offset is encoded” (Ernst, page 8, BVH Tree Layout, lines 8-19 - Offsets may be used to define the locations of corners of a child bounding box, where the offsets are relative to a point (such as an origin) of the parental box) (see also Sevastiyanov, [0051]-[0052] - The offset field 630 indicates the offset from the base address of the node to the base address of the first child node associated with the node. Because each node may inherit a different number of values from a parent node, the size of the data structure representing each node is variable. Thus, the offset field 630 provides an easy mechanism to quickly traverse the encoded BVH 600 without decoding each and every node within the encoded BVH 600); furthermore, Ernst also teaches “the encoding of the offsets” as claimed (Ernst, page 8, lines 16-31 - If only four bits may be used to encode each child bounding box component, the bounding box memory footprint is equal to 24 bits) (see also Sevastiyanov, [0053] - the size of the data structure for a node may be adjusted based on the number of values for a bounding box associated with the node that are inherited from the bounding box of the parent node. The type of data structure implemented for the node may then be encoded in the inheritance field 620 (or an additional field) of the data structure for the node).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over MAHOVSKY (Ray Tracing with Reduced-Precision Bounding Volume Hierarchies) in view of PARASHAR (System-level approaches for fixed-point refinement of signal processing algorithms) and HAO et al (Variable-Precision Rendering), and further in view of ERNST et al (GB 2474102-A) and SEVASTIYANOV et al (2014/0285488).
As per claim 21, Mahovsky teaches the claimed “computer-implemented method” comprising: “in a graphics processing unit, performing a ray tracing operation” (Mahovsky, Abstract) that comprises: “determining a ray intersection with one or more bounding volumes, wherein a bounding volume of the one or more bounding volumes comprises a parent bounding volume that encloses one or more child bounding volumes” (Mahovsky, 2.2 Bounding Volume Hierarchies (BVH)).
 	It is noted that Mahovsky does not explicitly teach “wherein boundaries of the parent bounding volume are defined with higher accuracy than an accuracy used to represent boundaries of the one or more child bounding volumes.” However, Mahovsky’s Hierarchical BVH encoding (5.2 Hierarchical BVH Encoding), showing the use of fix point (or integer) coordinates (e.g., 4-bit or 8-bit values) of the child nodes instead of 32-bit floating point coordinates for the parent nodes (figure 5.2); it is well known in the art for a tradeoff between calculations using fixed point values and floating point values in which the floating point number is more accurate/larger range to represent a number and the fixed point is more simplified in calculation (see Parashar, 2.1.3 Computation with Fixed-Point and Floating-Point numbers). Furthermore, Hao teaches that for a bounding volume hierarchy (BVFI) the lower levels of the hierarchy (e.g., child nodes) can be assigned lower accuracy than its higher levels (e.g., the parent node) (see Hao, 4.1 Octree-based Bounding Volume Flierarchy, and 4.3 Nearest Visible Vertex Accuracy); similarly, Parashar (page 17, Custom Fixed-Point and Floating-Point Representations) teaches the more-precision use of floating point for a large dynamic range (e.g., the parent node) and the less-precision fixed point for a smaller dynamic range (e.g., the child node - Parashar, page 18, 2nd paragraph - the choice of fixed-point number representation works well when the dynamic range of the computation is not large).
It is noted that Mahovsky does not explicitly teach “wherein for at least one value of at least one boundary of the parent bounding volume, one or more of a size of a signed integer exponent or a size of a mantissa is set by a configuration value” as claimed. However, given Parashar’s floating-point number representation, it is well known in the art that the computer, or compiler, commonly uses an IEEE representation for floating-point values that specifies the number of bits to use for the mantissa and exponent but there are different formats within this standard. For example, the single- precision format uses a total of 32 bits to represent a floating-point number and consists of eight bits of exponent and 24 bits of mantissa (including one sign bit); whereas the double-precision format uses a total of 64 bits to store a floating-point number and consists of 11 bits of exponent and 53 bits of signed mantissa; moreover, some compiler uses a 24-bit floating-point format. Therefore, the claimed “at least one value of at least one boundary of the parent bounding volume, one or more of a size of a signed integer exponent or a size of a mantissa is set by a configuration value’ is inherent in a conventional configuration of a computer number representation.  
Furthermore, Ernst teaches the claimed “child bounding volume is offset relative to the bounding volume and the offset is encoded” (Ernst, page 8, BVH Tree Layout, lines 8-19 - Offsets may be used to define the locations of corners of a child bounding box, where the offsets are relative to a point (such as an origin) of the parental box) (see also Sevastiyanov, [0051]-[0052] - The offset field 630 indicates the offset from the base address of the node to the base address of the first child node associated with the node. Because each node may inherit a different number of values from a parent node, the size of the data structure representing each node is variable. Thus, the offset field 630 provides an easy mechanism to quickly traverse the encoded BVH 600 without decoding each and every node within the encoded BVH 600); furthermore, Ernst also teaches “the encoding of the offsets” as claimed (Ernst, page 8, lines 16-31 - If only four bits may be used to encode each child bounding box component, the bounding box memory footprint is equal to 24 bits) (see also Sevastiyanov, [0053] - the size of the data structure for a node may be adjusted based on the number of values for a bounding box associated with the node that are inherited from the bounding box of the parent node. The type of data structure implemented for the node may then be encoded in the inheritance field 620 (or an additional field) of the data structure for the node).  
Thus, it would have been obvious, in view of Hao, Parashar, Ernst and Sevastiyanov, to configure Mahovsky’s method as claimed by assigning higher accuracy for vertices of the parent node and lower accuracy for vertices of the child node. The motivation is to increase the efficiency of using the variable-precision processing to improve the traverse of the BVH tree.

Claim 22 adds into claim 21 “wherein coordinates of boundaries of the parent bounding volume are higher precision than coordinates of boundaries of the one or more child bounding volumes” (Mahovsky, 5.2 Hierarchical BVH Encoding; Parashar, page 17, Custom Fixed-Point and Floating-Point Representations).

Claim 23 adds into claim 21 “wherein coordinates of boundaries of the one or more child bounding volumes are defined using fixed point representations” (Mahovsky, 5.2 Hierarchical BVH Encoding; Parashar, page 17, Custom Fixed-Point and Floating- Point Representations).

Claim 24 adds into claim 21 “determining coordinates of boundaries of the one or more child bounding volumes in part using de-compression” (Mahovsky, page 67 - 5.2 Hierarchical BVH Encoding - the decoding of encoded vertex coordinates).

Claim 25 adds into claim 21 “determining coordinates of boundaries of the one or more child bounding volumes in part based on a shared plane with the parent bounding volume” (Mahovsky, page 56, 4.3 BVH Construction - figure 4.3 - the shared plane of the parent and child nodes).

Claim 26 adds into claim 21 “determining a ray intersection with one or more bounding volumes in a parallel manner using single instruction multiple data (SIMD) instructions and/or vector logic’ (Mahovsky, 3.2 Plucker Coordinates and 3.3 Plucker Ray-AABB Overlap Test - the well-known SIMD instructions can beimplemented to test a ray intersection based on the ray vector logic; e.g., figures 3.3 and 3.6).

Claim 27 adds into claim 21 “performing bounding volume decompression using a special purpose hardware logic or shader logic executed on execution resources of the graphics processing unit” which is obvious in view of Mohovsky’s BVH encoding (Mahovsky, page 67 - 5.2 Hierarchical BVH Encoding - the decoding of encoded hierarchical BVH) with a special purpose hardware logic (Mahovsky, page 22, 2.5 Survey of Ray Tracing Hardware Literature).

Claim 28 adds into claim 21 “wherein determining a ray intersection with one or more bounding volumes comprises: calculating a distance to a first bounding plane of a reference bounding volume of a bounding volume hierarchy; calculating a distance to a lower bounding plane of a child bounding volume based in part on the distance to the lower bounding plane of the reference bounding volume; calculating a distance to an upper bounding plane of the child bounding volume based in part on the distance to the lower bounding plane of the reference bounding volume’ (Mahovsky’s BVH bounding Volume Hierarchy (figure 2.2) in which the reference bounding volume is the parent node containing child bounding volumes in which the child volume is defined based on the coordinates of the parent/reference volume), and “determining a ray intersection for the child bounding volume based in part on the distance to the upper and lower bounding plane of the child bounding volume” (Mahovsky, figure 2.5 - tnearX, tfarx, tnearY, tfarY).

Claims 29-36 and 37-39 claim a graphics processing apparatus and a non- transitory computer-readable medium comprising instructions stored thereon based on the method of claims 20-23, 25-29; therefore, they are rejected under a similar rationale.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,928,640, and further in view of ERNST et al (GB 2474102-A) and SEVASTIYANOV et al (2014/0285488).

The ground of the rejection is provided in the previous office action with the comparison of the claim 29 of this application and claim 6 of the US patent 9,928,640.  Furthermore, Ernst teaches the claimed “child bounding volume is offset relative to the bounding volume and the offset is encoded” (Ernst, page 8, BVH Tree Layout, lines 8-19 - Offsets may be used to define the locations of corners of a child bounding box, where the offsets are relative to a point (such as an origin) of the parental box) (see also Sevastiyanov, [0051]-[0052] - The offset field 630 indicates the offset from the base address of the node to the base address of the first child node associated with the node. Because each node may inherit a different number of values from a parent node, the size of the data structure representing each node is variable. Thus, the offset field 630 provides an easy mechanism to quickly traverse the encoded BVH 600 without decoding each and every node within the encoded BVH 600); furthermore, Ernst also teaches “the encoding of the offsets” as claimed (Ernst, page 8, lines 16-31 - If only four bits may be used to encode each child bounding box component, the bounding box memory footprint is equal to 24 bits) (see also Sevastiyanov, [0053] - the size of the data structure for a node may be adjusted based on the number of values for a bounding box associated with the node that are inherited from the bounding box of the parent node. The type of data structure implemented for the node may then be encoded in the inheritance field 620 (or an additional field) of the data structure for the node).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claims in this application in which the child bounding volume is offset relative to the bounding volume and the offset is encoded. (Ernst, page 8, BVH Tree Layout, lines 8-31; Sevastiyanov, [0051]-[0053] - the size of the data structure for a node may be adjusted based on the number of values for a bounding box associated with the node that are inherited from the bounding box of the parent node. The type of data structure implemented for the node may then be encoded in the inheritance field 620 (or an additional field) of the data structure for the node).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616